Title: From Thomas Jefferson to George Washington, 29 April 1790
From: Jefferson, Thomas
To: Washington, George



Thursday Apr. 29. 1790.

Mr. Jefferson has the honor to submit to the President draughts of letters to Mr. Short and the Marquis de la Luzerne. As to the former he asks his attention to the paragraph respecting the devices for the Medal.—He hopes he will change and accomodate the letter to M. de la Luzerne to his own ideas of the part that gentleman acted, and of the length proper to go in expressing our sense of it. The President was a witness, where Th:J. had only hearsay evidence, and may therefore have formed ideas not just.—He will have the honor of waiting on the President tomorrow on these subjects.
